IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. WR-35,976-03 & -04


THOMAS JEFFREY STONE, Relator

v.

 JUDGE, CRIMINAL DISTRICT COURT NO. 3, Respondent





ON APPLICATIONS FOR A WRIT OF MANDAMUS
CAUSE NOS. F94-01147-NJ & F94-01148-NJ 

IN CRIMINAL DISTRICT COURT NO. 3
FROM DALLAS COUNTY


 Per curiam.

O R D E R


	Relator has filed motions for leave to file applications for a writ of mandamus pursuant to
the original jurisdiction of this Court. In them, he contends that he filed applications for a writ of
habeas corpus in Criminal District Court No. 3 of Dallas County, that more than 35 days have
elapsed, and that the applications have not yet been forwarded to this Court. Relator contends that
the district court entered orders designating issues on August 8, 2006.
	 In these circumstances, additional facts are needed. The respondent, the judge of Criminal
District Court No. 3 of Dallas County, is ordered to file a response with this Court by having the
District Clerk submit the record on such habeas corpus applications or by setting out the reasons that
no findings have been made since the orders designating issues were entered. These applications for
leave to file a writ of mandamus will be held in abeyance until the respondent has submitted the
appropriate response. Such response shall be submitted within 30 days of the date of this order.

Filed:   June 13, 2007
Do not publish